DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 20 in the reply filed on July 18, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1300 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 22, paragraph 103, line 1: Change “1” to “2”.  Compare Figure 10 with Figure 1.
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract, as currently written, does not include key parts of the invention, specifically, the second welding nuggets and the grooves in the non-opening region, both of which improve accuracy in deposition.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8 and 20 are objected to because of the following informalities:
Claim 8: This claim refers to “both ends of the mask” without having defined the location of the ends of the mask.  The mask has at least four ends.  Please define the location of the claimed ends.
Claim 20, line 7: Please provide antecedent basis for “the mask”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, which depends from claim 7, which depends from claim 1: This claim refers to “both ends of the mask” in lines 1-2, but has not defined the ends of the mask in claims 1, 7, or 8.  The mask has at least 4 ends.  Because the location of the ends of the mask has not been defined, claim 8 is rejected as indefinite. 
Regarding claim 20: The claim term “the mask” in line 7 does not have antecedent basis.  Because the term does not have antecedent basis, claim 20 is rejected as indefinite.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wang, U.S. Pat. Pub. No. 2018/0355468, Figures 2a, 2b, and 3.

Wang, Figures 2a, 2b, and 3:
 
    PNG
    media_image1.png
    307
    471
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    111
    461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    195
    444
    media_image3.png
    Greyscale

Regarding claim 1: Wang Figures 2a, 2b, and 3 disclose a mask assembly (02) comprising: a mask frame (30) including an opening (31); and a mask (20) arranged on the mask frame (30) and including a deposition region (21) and a non-opening region (22) surrounding the deposition region (21), the deposition region (21) facing the opening (31) to receive a deposition material, wherein a width of the non-opening region (22) in a lengthwise direction of the mask (20) is about 200 µm to about 500 µm.  Wang specification ¶¶ 32-45.
Regarding claim 2, which depends from claim 1: Wang discloses that the non-opening region (22) of the mask (20) 2includes a first portion (at 221) and a second portion (220) having a thickness less than that of the first portion (at 221).  Id. ¶ 38.
Regarding claim 3, which depends from claim 2: Wang does not disclose that the second portion (220) is obtained via half 2etching in a thickness direction of the mask (20).  Instead, Wang discloses that the second portion (220) is obtained by etching in a thickness direction of the mask (20).  Id.  However, the process limitation of how a layer is formed has no patentable weight in claims drawn to structure.  Note that a product-by-process claim is directed to the product per se, not the process by which the product is made.  In re Hirao, 190 USPQ 15 at 17 n. 3 (CCPA 1976).  See also In re Brown, 173 USPQ 685, 688 (CCPA 1972); In re Luck, 177 USPQ 523, 525 (CCPA 1973); In re Fessman, 180 USPQ 324, 325-26 (CCPA 1974); In re Avery, 186 USPQ 161, 166-67 (CCPA 1975); In re Wertheim, 191 USPQ 90, 103 (CCPA 1976); and In re Marosi, 218 USPQ 289, 292-93 (Fed. Cir. 1983), all of which make it clear that it is the patentability of the final product per se which must be determined in a product-by-process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product-by-process claims or not.  Note that the applicant has the burden of proof in such cases, according to case law.  Thus, claim 3 is anticipated by Wang.
Regarding claim 4, which depends from claim 1: Wang discloses that the non-opening region (22) surrounds at least 2a portion of the deposition region (21).  See Wang Figure 2a; Wang specification ¶ 38.
Regarding claim 5, which depends from claim 1: Wang discloses that the mask frame (30) further comprises a support 2stick (support rods, not shown) extending in a direction that intersects the lengthwise direction of the mask (20).  Wang specification ¶ 39.
Regarding claim 6, which depends from claim 5: Wang discloses that the non-opening region of the mask (20) 33overlaps the support stick.  See id.
Regarding claim 7, which depends from claim 1: Wang discloses that the mask (20) further comprises a welding 2region welded and fixed to the mask frame (30).  See id.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, and further in view of Kawano, Chinese Pat. Pub. No. CN 106552993A.
Kawano, Figures 1, 7, and 8:

    PNG
    media_image4.png
    365
    659
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    467
    430
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    458
    432
    media_image6.png
    Greyscale

Regarding claim 8, which depends from claim 7: Wang is silent as to the location of the welding region.
Kawano Figures 1, 7, and 8 disclose that the welding region is provided on both 2ends of the mask (8).  Kawano specification ¶¶ 38, 49, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to locate the welding region on both ends of the mask because the modification would have involved a selection of a known location for welding based on its suitability for its intended use.	
Regarding claim 9, which depends from claim 7: Wang is silent as to whether the welding region comprises a first nugget.  
Kawano Figures 1, 7, and 8 disclose that the welding region comprises a first nugget (9d).  Kawano specification ¶¶ 38, 49, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to weld in the welding region such that a first nugget is formed because the modification would have involved a selection of a known structure from welding based on its suitability for its intended use.
Regarding claim 10, which depends from claim 1: Wang is silent as to whether the non-opening region of the mask 2comprises a second nugget.  
Kawano Figures 1, 7, and 8 disclose that a non-opening region that comprises the welding region, which comprises a second nugget (9d).  Kawano specification ¶¶ 38, 49, 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to weld in the welding region such that a second nugget is formed because the modification would have involved a selection of a known structure from welding based on its suitability for its intended use.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Pat. No. 8,729,570, Figures 1 and 2 and further in view of Wang and Higo, U.S. Pat. Pub. No. 2011/0193476, Figure 3.
Kim, Figures 1, 2:

    PNG
    media_image7.png
    496
    361
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    367
    463
    media_image8.png
    Greyscale

Higo, Figure 3:
    PNG
    media_image9.png
    432
    428
    media_image9.png
    Greyscale

Regarding claim 20:  Kim Figures 1 and 2 disclose a method of manufacturing a display apparatus, the method comprising: 2forming a pixel electrode (210); 3forming an emission layer (212) on the pixel electrode (210) by arranging a substrate (104) in a chamber (101), aarranging a deposition source (102) in the chamber (101) configured to supply a deposition material into the schamberchamber (101), arranging a mask assembly (105) to face the deposition source (102) and configured to receive the 6deposition material and deposit the deposition material on the substrate (104), the mask assembly (105) including an opening (107); 11and forming an opposite electrode (213) on the emission layer (212).  Kim specification, col. 4, l. 41 – col. 6, l. 16.  Kim is silent as to the details of the mask assembly. 
Kim discloses the use of a mask that provides individual light emitting layers (213) in each subpixel.  Id. col. 6, ll. 52-54.  Higo Figure 3 discloses an alternate arrangement in which a light emitting layer (16CB) is common to the display.  Higo specification ¶ 56.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Kim design to incorporate a common light emitting layer because the modification would have involved a selection of a known design based on its suitability for its intended use.
Wang Figures 2a, 2b, and 3 disclose a mask assembly (02) having a mask frame (30) including an opening (31); and a mask (20) arranged on the mask frame (30) and including a deposition region (21) and a non-opening region (22) surrounding the deposition region (21), the deposition region (21) facing the opening (31) to receive a deposition material, wherein a width of the non-opening region (22) in a lengthwise direction of the mask (20) is about 200 µm to about 500 µm.  Wang specification ¶¶ 32-45.  Wang states that this mask can be used for the organic light emitting layer or an electrode.  Id. ¶ 34.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wang mask in the combination because the modification would have involved a selection of a known structure based on its suitability for its intended use.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “a width of the mask is less than a width of 2the opening, and 3a plurality of masks are mounted on the mask frame”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897